Citation Nr: 0634922	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals, status post bunionectomy and 
arthroplasty of the left foot, to include scarring.

2.  Entitlement to an increased (compensable) rating for 
service-connected residuals of scarring of the left breast, 
status post left breast biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Army from May 1988 to October 1998, including service from 
December 27, 1990, to April 24, 1991, in the Southwest Asia 
theater of operations during Operation Desert Shield/Desert 
Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  That decision granted service connection 
for postoperative scars of the left foot, status post 
bunionectomy and arthroplasty; and for a residual scar of the 
left breast, status post left breast biopsy, each evaluated 
as noncompensably disabling.  The claimant appealed those 
determinations seeking increased (compensable) ratings for 
both those disabilities.

In a rating decision of March 2003, the RO granted an 
increased rating of 10 percent for the service-connected left 
foot disorder, assigning an effective date of October 1998, 
the date of the initial grant of service connection for that 
disorder; and confirmed and continued the noncompensable 
rating for a service-connected residual scar of the left 
breast, status post left breast biopsy.  

This case has been remanded by the Board in February 2001, 
December 2003 and December 2005 for additional development of 
the record and to ensure compliance with all notice and duty 
to assist requirements of the Veterans Claims, Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2005).  The actions requested in those 
remands have been completed, and the claims are now ready for 
adjudication on the merits by the Board.


FINDINGS OF FACT

1.  The veteran's left foot impairment is manifested by 
slight big toe hallux valgus formation measuring 25 degrees, 
and complaints of pain and discomfort on prolonged standing 
and walking.
2.  With respect to the veteran's surgical scarring of the 
left foot; objective manifestations show a scar on the dorsum 
of the left foot measuring 4 cm x .1 cm; and a scar on the 
medial 4th toe measured as 2.8 cm x .2 cm.  The scars were 
described on examination as: non adherent; smooth; stable; 
flat; superficial; non-inflammatory; non-keloid, non-tender 
to palpation and flexible.  The scars are not productive of 
limitation of motion of the affected part or of subjective 
complaints or objective manifestations of pain.

3.  The service-connected scar of the left breast is 
productive of subjective complaints that the scar is 
occasionally itchy.  The scarring has been clinically 
described 1.5 cm x 2.5 cm in an oval shape, well-healed, 
darker than the skin, superficial, not tender or painful, and 
involving no limitation of functioning.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected residuals of scarring of 
the left foot, status post bunionectomy and arthroplasty, to 
include scarring, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.14, 4.71a, 4.118, Diagnostic Codes 5284, 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 4.14, 4.71a, 4.118, Diagnostic Codes 
5284, 7801, 7802, 7803, 7804, 7805 (2006).

2.  The criteria for a compensable rating for scarring of the 
left breast are not met.  38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 
4.118, Diagnostic Codes 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, the VCAA was not in 
effect at the time of the initial grant of service connection 
for scarring of the left breast and left foot which was 
granted in a June 1999 rating decision.  However, the RO has 
provided the veteran with VCAA notice letters pertaining to 
her increased rating claims in March 2004, July 2004 and 
January 2006. 

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the March 2004 letter, the RO 
informed the veteran that if she felt her service-connected 
disabilities had increased in severity beyond the rating 
assigned, she should submit current medical evidence to 
support her claim.

Regarding the second element, in the March 2004 VCAA letter, 
the RO informed the veteran that it would obtain any VA 
medical records or any private medical records if the veteran 
completed a consent form for such records.

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
she wanted the RO to obtain.

The March 2004 VCAA notice letter that was provided to the 
veteran also contained the "fourth element," inasmuch as 
the veteran was fully notified of the need to give to VA any 
evidence pertaining to her claims.  In this regard, the RO 
has also informed the veteran in the rating decision, 
statement of the case, and supplemental statements of the 
case of the reasons for the denial of her claims and, in so 
doing, informed her of the evidence that was needed to 
substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate her claims 
for an increased rating, so the 4th element has been met and 
this matter was discussed in the May 2006 SSOC.  

Regarding the 5th element, i.e., the effective date of 
disability, the currently assigned effective date for both of 
the veteran's service-connected disabilities is the day after 
her discharge from service and this is the earliest possible 
date her ratings could be assigned.  Again, effective dates 
were discussed in the May 2006 SSOC.  For the aforementioned 
reasons, VA has adequately addressed the effective date 
issue.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and examinations pertinent to 
the claims on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran and her 
representative with a SOC and SSOC, informing them of the 
laws and regulations relevant to the veteran's claims and, in 
particular, what was needed to achieve higher initial rating 
for her service-connected conditions.  See Dingess, 19 Vet. 
App. at 473.  For these reasons, the Board concludes that the 
VA has fulfilled the duty to assist the appellant in this 
case.

Factual Background

The service medical records reflect that a left breast biopsy 
was done in April 1998 which resulted in a scar.  The record 
also reflected that the veteran underwent left foot 
bunionectomy and arthroplasty of the 4th digit of the left 
foot to relieve a bunion of the left great toe and a crooked 
digit of the left foot.  

A VA scar examination was conducted in April 1999.  The left 
breast scars were described as 1 cm x 2.5 cm and two 1/4 cm 
scars.  The veteran complained that the scarring was painful 
on direct pressure.  There was no adherence and the scarring 
was smooth with no breakdown of the skin.  The scars were 
slightly elevated without underlying tissue loss.  The scars 
were keloid and darker in color.  There was no disfigurement 
or limitation of function.  Keloid scars of the left breast 
were diagnosed.

A VA examination of the joints was also conducted in April 
1999.  X-ray films revealed irregularity and deformity of the 
proximal interphalangeal joint of the left 4th toe, described 
as probable post surgical change.  

A VA scar examination was conducted in February 2003.  The 
veteran complained of rare tenderness to the touch of the 
scarring of the left breast.  On examination the left breast 
scar measured 1.5 cm x 2.5 cm in an oval shape.  There was no 
pain or discomfort with palpation of the scar or the 
surrounding tissue.  No keloid tissue was noted and the skin 
was smooth.  The scar was described as moderately darker than 
the skin.  Scar from a breast biopsy was diagnosed.

A VA examination of the feet was also conducted in February 
2003.  The veteran complained of pain and swelling in the 
area of the left foot.  The veteran complained of pain on 
prolonged walking and standing.  She reported that she could 
work through any flare-ups as long as she took Ibuprofen 
(approximately 1 to 2 times weekly).  There was no pain on 
range of motion testing.  A diagnosis of hallux valgus 
deformity and hammer digit of the left foot with surgical 
repair in adequate position and with good response was made.  
The examiner commented that the veteran had a flexible-type 
foot structure which was prone to developing lesser digit 
contractures that could progress to rigid hammer digits.  It 
was noted that residuals of the left foot bunion appeared to 
be well controlled with oral anti-inflammatory agents.  

A private examination for VA purposes was conducted in 
February 2006.  The doctor stated that he would examine the 
left foot but did not treat breast problems and could not 
perform that evaluation.  X-ray films revealed hallux valgus 
with no specific evidence of arthritis in the big toe joint.  
The veteran complained of pain with too much bending of the 
left big toe with occasional swelling.  

On evaluation the veteran had no visible demonstration of 
pain.  There was no deformity of the left foot and forefoot.  
There was normal sensation of the foot and toes.  The ankle 
and left foot had full range of motion.  A 4.0 cm scar over 
the dorsal aspect of the big toe was noted as was a well 
healed surgical scar over the dorsum of the 4th toe measuring 
2.5 cm.  Neither of the scars was tender and neither had 
hypertrophy or keloid formation.  There was no drainage.  
There was no evidence of swelling of any of the toes and no 
recurrence of bunion formation.  There was evidence of slight 
big toe hallux valgus formation, measuring 25 degrees.  There 
were no pressure sores or any tender areas between the toes.  
There was good active and passive range of motion in all toes 
in flexion and extension with complaints of mild discomfort 
on range of motion testing of the left big toe (25 degrees of 
passive flexion and extension), otherwise no tenderness or 
pain was elicited on examination.  The examiner opined that 
following bunion surgery symptoms had improved, but that the 
veteran had mild complaints of discomfort, worse during 
excessive walking or standing.  

A VA examination of the veteran's scars was conducted in 
February 2006.  The claims folder was reviewed and 
photographs of the scars of the left foot and breast were 
taken.  The veteran reported having some itching at the site 
of the breast scar and some breast discomfort, not at the 
site of the scar.  The left breast scar measured 2.5 cm x 1.5 
cm as was described as: non adherent; smooth; stable; flat; 
superficial; non-inflammatory; non-keloid, non-tender to 
palpation and flexible.  

The veteran also reported that she had a scar on the dorsum 
of the left foot following a bunionectomy in 1998.  She 
indicated that this was not causing pain or discomfort.  The 
scar was measured as 4 cm x .1 cm with a normal examination.  
That scar was described as: non adherent; smooth; stable; 
flat; superficial; non-inflammatory; non-keloid, non-tender 
to palpation and flexible.
The veteran further reported that she had a scar on the 
medial 4th toe due to hammer toe repair in 1998.  She 
indicated that this was not causing pain or discomfort.  The 
scar was measured as 2.8 cm x .2 cm with a normal 
examination.  The scar was described as: non adherent; 
smooth; stable; flat; superficial; non-inflammatory; non-
keloid, non-tender to palpation and flexible.


Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the rating criteria for evaluating skin 
disorders were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) (codified as amended at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied from the effective 
date of the criteria change, but not prior.  VAOPGCPREC 3-
2000.  The veteran was advised of the aforementioned revision 
in correspondence dated in September 2003.  

There is no significant difference between the old and the 
revised regulations for rating skin scars as applicable to 
this case.  Thus, the Board can proceed with a decision on 
the merits of this appeal, with consideration of the original 
and revised regulations, without prejudice to the veteran, 
even if the RO had not addressed them.  See Bernard v. Brown, 
4 Vet. App. 384, 393- 394 (1993).  In this case, the RO 
addressed the new rating criteria in the May 2006 SSOC and 
used the former criteria in the August 1999 SOC.

	Left foot scarring

The veteran's service-connected residuals of scarring of the 
left foot, status post bunionectomy and arthroplasty are 
rated by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 
7805-5284.  Under both the current and former versions of DC 
7805, scars are evaluated for limitation of functioning of 
the part affected.  DC 7805. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot 
injuries are rated 10 percent when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  As indicated 
by VA examinations reports of 2003 and 2006, essentially the 
veteran's left foot disability is manifested by pain on 
prolonged standing and activity as well as hallux valgus 
shown by X-ray films.  In recognition of the residuals 
described as slight big toe hallux valgus formation and the 
veteran's complaints of occasional pain and discomfort, a 10 
percent evaluation was awarded for moderate foot impairment.  

However, on examination in 2003 there was no evidence of 
swelling of any of the toes and no recurrence of bunion 
formation.  There was evidence of slight big toe hallux 
valgus formation, measuring 25 degrees.  There were no 
pressure sores or any tender areas between the toes.  The 
clinical findings overall are not consistent with a 
description of more than a moderate foot problem. 

Furthermore, the Board notes that, depending on the type of 
foot injury, Diagnostic Code 5284 may involve disability that 
includes limitation of motion, and thereby requires 
consideration of 38 C.F.R. § 4.40 and § 4.45. VAOPGCPREC 9-98 
(Aug. 14, 1998).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. (Diagnostic Code 
5003.)  As shown by the most recent examination report of 
2006, there was good active and passive range of motion in 
all toes in flexion and extension with complaints of mild 
only discomfort on range of motion testing of the left big 
toe (25 degrees of passive flexion and extension), otherwise 
no tenderness or pain was elicited on that examination.  At 
that time, the left foot and ankle also had full and painless 
motion and there was no objective evidence of swelling.  
Accordingly, the appellant's symptoms are not tantamount to 
more than moderate impairment, even when her reported pain 
and swelling are considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Significantly, the 
Board notes that pain was apparently not a problem until 
after prolonged standing or walking.  Accordingly, the Board 
finds that the currently assigned 10 percent evaluation is 
the most appropriate, consistent with moderate disability 
under DC 5284.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected left foot disorder.  However, Diagnostic 
Code 5280 used for the evaluation of hallux valgus, provides 
a maximum disability rating of 10 percent, and as such would 
not provide a basis for the assignment of an evaluation in 
excess of 10 percent.  

In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  If a veteran has separate and distinct 
manifestations attributable to the same injury, they may be 
compensated under different diagnostic codes.  38 C.F.R. § 
4.14; See Esteban v. Brown, 6 Vet. App. 259 (1994).  For 
instance, a separate evaluation may be warranted for the 
veteran's scarring of the left foot.  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as follows: a 10 percent evaluation was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected. DC 7805, as is the case here.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:
DC 7801 pertaining to scars, other than head, face, or neck, 
that are deep or that cause limited motion: Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating; area or areas exceeding 72 square inches (465 
sq. cm.) warrant a 30 percent rating; area or areas exceeding 
12 square inches (77 sq. cm.) warrant a 20 percent rating; 
and area or areas exceeding 6 square inches (39 sq. cm.) 
warrant a 10 percent rating.

DC 7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion: 
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.

DC 7803, scars, superficial, unstable warrant a 10 percent 
rating.

DC 7804, scars, superficial, painful on examination warrant a 
10 percent rating.

DC 7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)

In this case, as noted by a 2006 examination, the veteran's 
service connected scars consist of a scar on the dorsum of 
the left foot following a bunionectomy in 1998, measuring 4 
cm x .1 cm; and a scar on the medial 4th toe due to hammer 
toe repair in 1998 which was measured as 2.8 cm x .2 cm.  The 
veteran reported that neither scar was causing pain or 
discomfort.  The scars were described as: non adherent; 
smooth; stable; flat; superficial; non-inflammatory; non-
keloid, non-tender to palpation and flexible.  

Applying these criteria to the evidence of record, the scars 
from the veteran's service-connected left foot surgery are 
best evaluated under the currently assigned Diagnostic Code 
7805, for "other" scars, rated on limitation of function of 
the affected part.  That is because the evidence does not 
show that the scar is located on the head, face, or neck, see 
Diagnostic Code 7800 (2002 and 2006); resulted from a burn 
injury, see Diagnostic Codes 7801 and 7802 (2002); is deep 
(underlying soft tissue damage) or causes limited motion, see 
Diagnostic Code 7801 (2006); covers an area of at least 144 
square inches, see Diagnostic Code 7802 (2006); is poorly 
nourished or ulcerated, see Diagnostic Code 7803 (2002); is 
unstable (frequent loss of skin covering), see Diagnostic 
Code 7803 (2006); or is tender and/or painful on examination 
according to the medical evidence, see Diagnostic Code 7804 
(2002 and 2006).  

In this case, the evidence reflects that the scar is stable; 
it is not ulcerated and not tender.  No medical professional 
has indicated the scar affects functioning in any manner.  
The veteran has not specifically claimed the scar is tender 
or painful, nor is there objective evidence indicating such.  
Therefore, a separate rating cannot be assigned for the scar 
since there is no evidence of disability or manifestations 
due to the scar that are separate and distinct from the 
symptoms used to support the 10 percent rating already 
assigned for left foot injury.  

Thus, the Board concludes that an increased evaluation for 
the veteran's service-connected residuals of scarring of the 
left foot, status post bunionectomy and arthroplasty beyond 
10 percent is not warranted.


	Left breast scarring

The veteran's service-connected left breast scar is currently 
evaluated as 0 percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7805.

Under both the "old" and the "new" criteria codified at DC 
7805, scars are rated upon the limitation of function of the 
part affected.  Review of the objective clinical evidence of 
record reveals no evidence that the service-connected left 
breast scar, described most recently by the reports from the 
2003 and 2006 VA examinations as well-healed, has resulted in 
any limitation of functioning.  The 2003 and 2006 examination 
reports do not reflect that there was any limitation of 
function or physical disability attributable to the scar; nor 
does the veteran herself assert such.  

The left breast scar has been measured as 2.5 x 1.5 cm.  
There was no pain or tenderness of the scar when examined in 
2003 and 2006.  In fact, when most recently examined in 2006 
the left breast scarring was described as: non adherent; 
smooth; stable; flat; superficial; non-inflammatory; non-
keloid, non-tender to palpation and flexible.  In essence, 
the only physical manifestation of the scar is moderate 
darkening of the skin around the scar area noted on 
examination in 2003 and as shown by photographs taken in 
2006.  The veteran's subjective complaints essentially 
consist only of occasional itching at the scar site.  

Essentially, the left breast scar is not productive of any 
compensable symptomatology.  It is not painful, tender, 
unstable, poorly nourished, ulcerated, deep, nor does it 
constitute an area exceeding 6 square inches.  Accordingly, a 
compensable evaluation for a left breast scar is not 
warranted under either the former or revised rating criteria 
and the claim is denied.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006).




ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals, status post bunionectomy and 
arthroplasty of the left foot, to include scars, is denied.

Entitlement to a compensable rating for scarring of the left 
breast is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


